     Case 2:20-cv-00575-JFW-MRW Document 19 Filed 09/24/20 Page 1 of 1 Page ID #:113




 1

 2

 3                                                                           JS-6
 4

 5

 6

 7                         UNITED STATES DISTRICT COURT
 8
                         CENTRAL DISTRICT OF CALIFORNIA
 9

10
       CAROLYN NAVARRO, individually )             Case No. 2:20-cv-00575-JFW-MRWx
11     and on behalf of all others similarly
       situated,                             )
12                                           )
                       Plaintiff,            )
13
              vs.                            )     PROPOSED ORDER TO DISMISS
14                                           )     WITH PREJUDICE AS TO
       JONATHAN CONSTRUCTION INC., )               PLAINTIFF AND WITHOUT
15                                                 PREJUDICE AS TO CLASS
                                             )     CLAIMS
16
                        Defendant            )
17

18

19           IT IS HEREBY ORDERED that pursuant to the Stipulation of the Parties,
20     this matter is dismissed in its entirety with prejudice as to the named Plaintiff, and
21     without prejudice as to the Putative Class alleged in the complaint, pursuant to
22     Federal Rule of Civil Procedure 41(a)(1)(A)(ii). Each party shall bear their own
23     costs and attorneys’ fees.
24

25     Dated: September 24, 2020               _______________________________
26                                             Honorable Judge John F. Walter
27

28
